          3:20-mj-03025-TSH # 21   Page 1 of 5                                       E-FILED
                                                            Monday, 18 May, 2020 04:00:43 PM
                                                                Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               No. 20-MJ-3025
                          )
CHASE BROWN,              )
                          )
         Defendant.       )

                                     OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on the Government’s Motion to Extend

Time Under the Speedy Trial Act to Present the Matter for Indictment to the

Grand Jury and to Bring the Matter to Trial (d/e 18) (Motion). For the reasons set

forth below, the Motion is ALLOWED.

      Defendant was arrested on March 13, 2020, and first appeared on that date

before the District Court in the Middle District of Florida (Tampa), at which time

he was detained. Defendant was transferred to this district on April 27, 2020 and

made his first appearance before this Court on April 29, 2020. Motion, at 1.

      The parties agree that, currently, under Speedy Trial Act computation,

Defendant should be indicted in May 2020 and tried by June 11, 2020. See

Motion, at 2; Defendant’s Opposition to Extension of Time to Indict (d/e 19)

(Opposition), at 2. The threat to public health caused by the COVID-19
                                    Page 1 of 5
         3:20-mj-03025-TSH # 21   Page 2 of 5




pandemic required the cancelation of the grand jury sessions in Springfield and

Peoria in May 2020. See Motion, at 2. The next grand jury sessions in

Springfield and Peoria are scheduled for June 2 and 16, 2020, respectively.

Motion, at 2. Pursuant to 18 U.S.C. § 3161(h), (h)(7)(A), the Government moves

to extend the time periods under the Speedy Trial Act within which the

Government must present this matter to the grand jury for indictment to June 16,

2020 and commence the trial to July 13, 2020. Defendant Brown opposes the

Motion. See Opposition.

                                   ANALYSIS

     The Speedy Trial Act states that:

     (h) The following periods of delay shall be excluded in computing the
     time within which an . . . indictment must be filed, or in computing the
     time within which the trial of any such offense must commence:
     ....
            (7)(A) Any period of delay resulting from a continuance granted
           by any judge . . . at the request of the attorney for the
           Government, if the judge granted such continuance on the
           basis of his findings that the ends of justice served by taking
           such action outweigh the best interest of the public and the
           defendant in a speedy trial. No such period of delay resulting
           from a continuance granted by the court in accordance with this
           paragraph shall be excludable under this subsection unless the
           court sets forth, in the record of the case, either orally or in
           writing, its reasons for finding that the ends of justice served by
           the granting of such continuance outweigh the best interests of
           the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A) (emphasis added).



                                   Page 2 of 5
          3:20-mj-03025-TSH # 21   Page 3 of 5




      In this case, the ends of justice served by extending the time needed to

present this matter to the grand jury for consideration of possible indictment, and

to commence the trial, outweigh the best interests of Defendant Brown and the

public in a speedier indictment and trial. The dangers to public health caused by

the COVID-19 pandemic has required the cancelation of meetings of individuals,

including the convening of the grand jury, in order to impede the spread of the

virus. See Second Amended General Order entered April 30, 2020 and General

Order 20-03 entered April 1, 2020 for detailed findings of the threat to public

health by the COVID-19 pandemic and the need to suspend public meetings and

court proceedings. In this circumstance, the Court finds that denying the

Government’s request would likely make the continuation of this proceeding

impossible because the grand jury would have no opportunity to consider the

matter for indictment. See 18 U.S.C. § 3161(h)(7)(B)(i)

(a factor to consider in granting continuances under § 3161(h)(7) is “Whether the

failure to grant such a continuance . . . would be likely to make a continuation of

such proceeding impossible.”). The interests of justice in allowing this

proceeding to continue outweigh the Defendant’s and the public’s interests in a

speedier resolution.

      The Defendant argues that the delay in transferring him from Florida to

Illinois exceeded 10 days, and so, was presumptively unreasonable.

                                    Page 3 of 5
          3:20-mj-03025-TSH # 21    Page 4 of 5




18 U.S.C. § 3161(h)(1)(F). The Government does not ask this Court to exclude

time under § 3161(h) because of any delay in his transfer to Illinois. This

observation is, therefore, irrelevant.

      The Defendant complains that the request for excluding time from the

Speedy Trial Act computation is open-ended. The Court disagrees. The

Government asks for an extension until June 16, 2020 to indict and July 13,

2020, to try charges against Defendant. The request is limited to those specific

dates and the Court’s order is limited to those specific dates. The request is not

open-ended.

      The Defendant argues that he should be indicted and tried “within the time

limits imposed by the Constitution and by statute.” Opposition, at 3. The

Defendant further does not waive his Sixth Amendment right to a speedy trial.

Opposition, at 2-3. The Sixth Amendment to the Constitution does not require

that this Defendant must be indicted in May 2020 and Defendant makes no

showing and cites no authority to support such a proposition. This Opinion

granting the Motion, further, allows the Defendant to be indicted and tried within

the time limit set forth in the statute. The Speedy Trial Act mandates that certain

time “shall be excluded” from the computation of the time in which a person must

be indicted or tried. 18 U.S.C. § 3161(h). As explained above, the exclusion of

the time for Government’s requested extension of time is mandated by

                                     Page 4 of 5
          3:20-mj-03025-TSH # 21        Page 5 of 5




§ 3161(h)(7)(A) due to the threat to public health caused by COVID -19

pandemic. Absent the requested exclusion, the case could not proceed to the

grand jury. See 18 U.S.C. § 3161(h)(7)(B)(i). The statute mandates the

exclusion of the time for the requested extension from the calculations of the time

limits under the statute. This Opinion, therefore, will allow the charges against

the Defendant to be presented to the grand jury within the time limits set forth in

the statute. If indicted, the Opinion will allow the Defendant to be tried within the

time limits set forth in the statute.

      THEREFORE, IT IS ORDERED that the Government’s Motion to Extend

Time Under the Speedy Trial Act to Present the Matter for Indictment to the

Grand Jury and to Bring the Matter to Trial (d/e 18) is ALLOWED. The Court

extends the time periods within which the Government is required to present this

matter to the grand jury for indictment and to bring the defendant to trial to June

16, 2020, and July 13, 2020, respectively. For the reasons set forth above, the

Court finds that the ends of justice served by granting the extension of time

outweigh the best interest of the public and the defendant in a speedy trial.

ENTER: May 18, 2020


                                s/ Tom Schanzle-Haskins
                                TOM SCHANZLE-HASKINS
                          UNITED STATES MAGISTRATE JUDGE


                                        Page 5 of 5
